Citation Nr: 1412153	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to July 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the notice of disagreement submitted in December 2009, the Veteran requested a hearing before the Board.  However, in the VA Form 9 submitted in December 2011, he stated that he did not desire a hearing before the Board.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The post-service medical evidence currently of record documents mental health treatment and evaluation of the Veteran beginning in 1993; however, the report of a psychiatric evaluation of the Veteran in October 1993 shows that he gave a history of seeing a psychologist in 1983 or 1984 and being diagnosed with panic disorder syndrome, depression and anxiety.  Records pertaining to this earlier treatment and evaluation of the Veteran are not of record, nor does the record reflect that all indicated development to obtain such records has been completed.  Therefore, further development to obtain those records is in order.

Moreover, since the Veteran's claim for a TDIU is based on the currently non service-connected psychiatric disability, a decision on the TDIU claim must be deferred.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any available records pertaining to the mental health treatment and evaluation of the Veteran in 1983 or 1984 referenced above as well as any other outstanding records pertinent to the Veteran's claims.

2.  Undertake any other indicated development.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


